DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because: 
ref. 52 should be labeled as ref. 54 in Figure 12, based on the description within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Specification
The disclosure is objected to because of the following informalities:
Specification page 2 line 23 reads: “definedby”. This should be corrected to read “defined by”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 4, 5, 7, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations: 

“first and second openings” in line 3. It is unclear if “first and second openings” in line 3 is the same as “first and second openings” in claim 1 line 3. For purposes of examination, it is considered to be the same as “first and second openings” in claim 1 line 3.
Claim 7 recites the limitation “opposing arcuate side walls” in line 2. It is unclear if “opposing arcuate side walls” in line 2 is the same as “opposing undulating side walls” in claim 1 line 6. For purposes of examination, it is considered to be the same as “opposing undulating side walls” in claim 1 line 3.
Claim 15 recites the limitations:
“each stanchion” in line 2. It is unclear if “each stanchion” in line 2 is the same as “at least two stanchions” in line 1. For purposes of examination, it is considered to be the same as “at least two stanchions” in line 1.
“a barrier” in line 6. It is unclear if “a barrier” in line 6 is the same as “A barrier assembly” in line 1. For purposes of examination, it is considered to be the same as “A barrier assembly” in line 1.
Claim 5 is rejected based on its dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, and 11-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over US 20130333610 A1 (Collver et al).
Regarding claim 1, Collver et al teaches a retaining member (ref. 100) mountable by a lower part (ref. 136) to a post (ref. 200) to define a stanchion of a barrier assembly, the retaining member including an undulating open channel (see annotated Figure 1 below) extending completely through the retaining member (see Fig. 1) between first and second openings in a side surface (ref. 114) of the retaining member; wherein the undulating open channel is: defined by opposing undulating side walls and a base wall formed between the side walls (see annotated Figure 1 below) and is adapted, in use, to retain a flexible elongate member (ref. 250) and to restrain movement of the flexible elongate member relative to the retaining member (it can be seen in Fig. 6 that the elongate member ref. 250 is being restrained by ref. 100).

    PNG
    media_image1.png
    641
    681
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.
Regarding claim 2, Collver et al teaches the channel is open at an upper part of the retaining member (see annotated Figure 1 below).

    PNG
    media_image2.png
    580
    575
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 4, Collver et al teaches a substantially cylindrical side surface (ref. 114), and wherein the channel (see annotated Figure 1 above) extends between first and second openings in the cylindrical side surface (see Fig. 1 and Fig. 2).
Regarding claim 5, Collver et al teaches at least part of the side surface (ref. 114) includes a circumferential groove (ref. 1326).
NOTE: It is considered a circumferential groove due to its circular shape similar to side surface (ref. 114).
Regarding claim 6, Collver et al teaches the channel (see annotated Figure 1 above) is adapted to restrain lateral movement of the flexible elongate member (ref. 250) through the channel.
NOTE: It is understood that the contact points created by the undulating side walls will create a friction force on the elongate member and oppose the lateral movement of the elongate member.
Regarding claim 7, Collver et al teaches the channel (see annotated Figure 1 above) is defined by opposing arcuate side walls that define contact points for "biting" contact with the flexible elongate member (see annotated Figure 1 below).

    PNG
    media_image3.png
    628
    614
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 8, Collver et al teaches a stanchion of a barrier assembly, the stanchion including a post (ref. 200) and at an upper part of the post a retaining member (ref. 100), the retaining member including an undulating open channel (see annotated Figure 1 above) extending completely through the retaining member (see Fig. 1) that is adapted, in use, to retain a flexible elongate member (ref. 250) and to restrain movement of the flexible elongate member relative to the retaining member. 
NOTE: It is understood that the contact points created by the undulating side walls will create a friction force on the elongate member and oppose the lateral movement of the elongate member.
Regarding claim 9, Collver et al teaches the channel is open at an upper part of the retaining member (see annotated Figure 1 above).
Regarding claim 11, Collver et al teaches the retaining member (ref. 100) further comprising a substantially cylindrical side surface (ref. 114), and wherein the channel extends between first and second openings in the cylindrical side surface (see annotated Figure 1 above).
Regarding claim 12, Collver et al teaches at least part of the side surface includes a circumferential groove (ref. 1326).
NOTE: It is considered a circumferential groove due to its circular shape similar to side surface (ref. 114).
Regarding claim 13, Collver et al teaches the channel (see annotated Figure 1 above) is adapted to restrain lateral movement of the flexible elongate member through the channel.

Regarding claim 14, Collver et al teaches the channel is defined by opposing arcuate side walls that define contact points for "biting" contact with the flexible elongate member (see annotated Figure 1 above).
Regarding claim 15, Collver et al teaches a barrier assembly (see Fig. 6) including at least two stanchions (ref. 200 and ref. 100) at spaced locations and a flexible elongate member (ref. 250), each stanchion including a post (ref. 200) and at an upper part of the post a retaining member (ref. 100), the retaining member including an undulating open channel extending completely through the retaining member (see annotated Figure 1 above) that is adapted to retain the flexible elongate member and to restrain movement of the flexible elongate member relative to the retaining member, and where the flexible elongate member extends between the stanchions to define a barrier (see Figure 6).
NOTE: It is understood that the contact points created by the undulating side walls will create a friction force on the elongate member and oppose the lateral movement of the elongate member.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Collver et al teaches the retaining member (ref. 100) and the channel (see annotated Figure 1 above), but does not expressly teach one or more retainers at the upper part of the retaining member that extend only partly over the channel as claimed. By expressly teaching the avoidance of a retainer at the upper part of the retaining member that extends partly over the channel, claim 3 is allowable subject matter.
Regarding claim 10, Collver et al teaches the retaining member (ref. 100) and the channel (see annotated Figure 1 above), but does not expressly teach one or more retainers at the upper part of the retaining member that extend only partly over the channel. By expressly teaching the avoidance of a retainer at the upper part of the retaining member that extends partly over the channel, claim 3 is allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZAH/Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678